Citation Nr: 0924822	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  05-14 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for PTSD from March 19, 2003 to August 14, 2008.

2.  Entitlement to an initial evaluation in excess of 50 
percent for PTSD from August 15, 2008.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1966 to April 
1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted a 10 percent disability rating 
for PTSD from March 19, 2003, the date of the Veteran's 
claim.  The Veteran appealed that decision to the Board, and 
the case was referred to the Board for appellate review.

In a February 2005 statement of the case, the RO granted an 
increased evaluation to 30 percent for PTSD effective from 
March 19, 2003.  In an October 2008 supplemental statement of 
the case, the RO granted a 50 percent evaluation effective 
from August 15, 2008.  

The record reflects that the Veteran had requested a Board 
hearing in conjunction with this appeal, and that such a 
hearing was scheduled for April 2008.  However, the Veteran 
withdrew his hearing request in a March 2008 letter.  
Accordingly, his hearing request is deemed withdrawn.  See 38 
C.F.R. § 20.704(d).



FINDINGS OF FACT

1.  From March 19, 2003 to August 14, 2008, the competent 
medical evidence of record shows that the Veteran's PTSD was 
manifested by occupational and social impairment, 
irritability, a depressed mood, avoidance, isolation, chronic 
sleep impairment, and difficulty maintaining and establishing 
relationships.

2.  From August 15, 2008, the competent medical evidence of 
record shows the Veteran's PTSD symptoms increased in 
intensity and frequency and were manifested by serious 
occupational impairment, major depressive disorder, a flat 
affect, disturbance in mood and difficulty maintaining and 
establishing relationships.


CONCLUSIONS OF LAW

1.  From March 19, 2003 to August 14, 2008, the criteria for 
a 50 percent rating for PTSD are met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.7, 4.126, 
4.130, Diagnostic Code 9411 (2008).

2.  From August 15, 2008, the criteria for a 70 percent 
rating for PTSD are met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic 
Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claim, VA must meet all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).  

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claims.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In this case, a letter dated in April 2003 was sent by VA to 
the Veteran in accordance with the duty to notify provisions 
of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Veteran was notified of the evidence that was needed to 
substantiate his claims; what information and evidence that 
VA will seek to provide and what information and evidence the 
Veteran was expected to provide, and that VA would assist him 
in obtaining evidence, but that it was his responsibility to 
provide VA with any evidence pertaining to his claims.  See 
Pelegrini, supra.  

The Board observes that 38 C.F.R. § 3.159 (VA's regulation 
concerning VA assistance in developing claims) was revised 
during the pendency of this appeal.  These revisions became 
effective as of May 30, 2008; and several portions of the 
revisions are pertinent to the case at hand.  See 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application.  The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice.  Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement ("NOD") or when, as a matter of law, 
entitlement to the benefit claimed cannot be established.  VA 
may continue to have an obligation to provide adequate 
section 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) [Mayfield II]. 

In Dingess, supra, the United States Court of Appeals for 
Veterans Claims (Court) held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
VA's duty to notify in this case has been satisfied.

In the notice of disagreement the Veteran took issue with the 
initial disability rating and is presumed to be seeking the 
maximum benefits available under the law.  Id.; see also AB 
v. Brown, 6 Vet. App. 35 (1993).  Therefore, in accordance 
with 38 U.S.C.A. §§ 5103A and 7105(d), the RO properly issued 
a February 2005 statement of the case and supplemental 
statements of the case in May 2005, December 2006, and 
October 2008 which contained, in pertinent part, the criteria 
for establishing higher ratings.  See 38 U.S.C.A. 
§ 7105(d)(1).  Furthermore, the RO issued a letter in 
accordance with Dingess in March 2006.  Therefore, VA 
complied with the procedural statutory requirements of 38 
U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory 
requirements in 38 C.F.R. § 3.103(b).  See also 
Dingess/Hartman, supra.  The claimant was allowed a 
meaningful opportunity to participate in the adjudication of 
the claims.  Thus, there is no prejudice to the claimant to 
proceed with adjudication of his appeal.  See Overton v. 
Nicholson, 20 Vet. App. 427, 439-444 (2006).

Further, the Board notes that the Court in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) clarified VA's notice 
obligations in increased rating claims.  The instant appeal 
originates, however, from the grant of service connection for 
the disorder at issue.  Consequently, Vazquez-Flores is 
inapplicable.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).

With respect to VA's duty to assist, the Veteran's service 
treatment records and VA treatment records have been obtained 
and associated with the claims file.  The Board notes that 
the Veteran was afforded VA examinations in May 2004, 
November 2006 and August 2008 in connection with his claims.  
The Board has considered the adequacy of each of the VA 
examination reports.  As each examination provided complete 
and adequate findings based on the Veteran's medical and 
service history and contemplated the relevant rating 
criteria, the Board finds each report to be fully adequate.  
Based on a review of the claims file, the Board finds that 
there is no indication in the record that any additional 
evidence relevant to the issues to be decided herein is 
available and not part of the claims file.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Law and Analysis

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In contrast, when the appeal arises from an initial 
assigned rating, consideration must be given to whether 
staged ratings should be assigned to reflect entitlement to a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The Board notes that 
staged ratings are appropriate in this case.  

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

In this case, the Veteran was assigned a disability 
evaluation under Diagnostic Code 9411 for PTSD.  38 C.F.R. 
§ 4.130.  The regulations for mental disorders are found in 
38 C.F.R. §§ 4.125-4.130.  The Board notes that psychiatric 
disabilities evaluated under Diagnostic Code 9411 are rated 
according to the General Rating Formula for Mental Disorders.

Diagnostic Code 9411 provides a 30 percent rating when there 
is occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130, D.C. 9411.

A 50 percent rating is provided for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, D.C. 9411.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  See 38 C.F.R. § 4.130, D.C. 9411.

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  See 38 C.F.R. § 4.130, D.C. 9411.

The Veteran contends that his symptoms of PTSD are more 
severe than the currently assigned ratings.  He reports 
flashbacks, nightmares, anti-social behavior, an exaggerated 
startle response, and depression which cause occupational and 
social impairment.  The record reflects that the Veteran 
served in the Marine Corps during the Vietnam War and 
received a Purple Heart and a Navy Commendation Medal.

In June 2004, the RO granted service connection for PTSD with 
an evaluation of 10 percent effective March 19, 2003.  In 
February 2005, the RO awarded the Veteran a 30 percent 
disability rating for PTSD from March 19, 2003.  At the time 
of this rating, the medical evidence included a May 2004 VA 
PTSD examination.  

During the May 2004 VA examination, the Veteran reported 
recurrent distressing recollections of a traumatic event, 
avoidance of stimuli associated with the trauma and symptoms 
of increased arousal such as difficulty falling asleep, 
irritability, and outbursts of anger with no hypervigilance.  
The Veteran reported that he had been married three times and 
had a 23-year old son from the first marriage with whom he 
remained in touch.  He also reported a history of alcohol 
abuse during and after service.  Regarding the Veteran's 
occupational history, the Veteran reported working at 
Firestone Tire and Rubber for one and a half years after 
service, but was laid off when the company closed.  
Afterward, he worked for Siberling Tire and Rubber for 
another year and a half and was then self-employed for some 
time.  The Veteran reported being employed for 18 years at 
Akron Plating, but stated that he quit two years ago due to 
boredom.  Currently, the Veteran reported being a self-
employed painter.  

The Veteran's psychiatric history revealed that the Veteran 
was diagnosed with a nervous condition in 1979.  The examiner 
noted that test results showed low self-esteem, guilt, high 
levels of anxiety, and self-defeating behaviors.  The 
examiner diagnosed PTSD with a GAF score of 58.  

The evidence submitted since the February 2005 RO rating 
increase includes VA PTSD treatment records from 2003 to 
2008, lay statements from the Veteran's friends in 2006 and 
2007, and a letter from his employer sent in June 2006.

In a September 2004 VA psychiatry consultation record, the 
Veteran was diagnosed with PTSD and alcohol dependence and 
assigned a GAF of 45.  

In November 2006, the Veteran was afforded a VA examination.  
During the examination, the Veteran reported an increased 
intensity in the symptoms described during the May 2004 VA 
examination.  He stated that his symptoms had increased two 
years earlier when he was interviewed for a documentary film 
and book.  The Veteran reported problems remembering and a 
depressed mood with no suicidal ideation or attempts.  He 
also reported that he currently worked as an independent 
contractor, but had missed a significant amount of work due 
to his PTSD symptoms.  He reported having been married three 
times and that he currently lived with his wife of 15 years.  
He stated that he contributed to the cooking and yard work, 
but no other household chores.  He reported that his marriage 
was "bland" and that he and his wife simply co-existed with 
no intention of divorce.  The Veteran reported being close to 
his son and stepdaughter having weekly contact with both.  He 
reported that he used to participate in service 
organizations, but stopped 10 years ago because he did not 
like crowds.  He currently avoided family functions as well 
due to the crowds.  The examiner noted symptoms of avoidance, 
isolation, and arousal.  Other symptoms included problems 
with alcohol and gambling.  The diagnosis was PTSD with a GAF 
of 50 due to the intensity of the Veteran's symptoms 
associated with moderate to high moderate reduction of 
social, vocational, and mental functioning. 

An October 2007 VA treatment record shows follow-up treatment 
for PTSD.  The report indicated that the Veteran was unable 
to tolerate sertraline medication.  The Veteran reported that 
his insomnia was worsening and that he felt more anxious and 
irritated.  The diagnosis was severe PTSD and major 
depressive disorder with secondary insomnia.  VA treatment 
records dated between September 2007 and July 2008 show GAF 
scores from 55 to 65.

In addition to the medical evidence, the Veteran submitted 
lay statements to support his claim.  A June 2006 statement 
from his employer indicated the number hours missed from 2002 
to 2004 due to PTSD.  The letter states that each year, from 
2002 to 2004, the Veteran lost between 676 and 778 potential 
work hours, costing thousands of dollars in lost earnings.  
See June 2006 letter from Ohio Wholesale Inc.  The Veteran 
also submitted lay statements from friends.  These 
statements, in essence, reported observable symptoms of the 
Veteran's PTSD, including problems with the Veteran's memory, 
lack of hygiene, and avoidance of people and activities.  See 
February 2007 and October 2007 lay statements.  

The Board notes that the Veteran's GAF scores ranged from 45 
to 65.  The Global Assessment of Functioning (GAF) rating is 
a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).  The Board notes that an 
examiner's classification of the level of psychiatric 
impairment, by a GAF score, is to be considered but is not 
determinative of the percentage rating to be assigned. 
VAOPGCPREC 10-95.

A GAF score of 61 to 70 indicates the examinee has some mild 
symptoms or some difficulty in social, occupational, or 
school functioning, but generally functions pretty well with 
some meaningful interpersonal relationships.  See DSM-IV at 
46-47.

A GAF score of 51 to 60 is defined as moderate symptoms, for 
example, a flat affect and circumstantial speech, or 
occasional panic attacks, or moderate difficulty in social, 
occupational, or school functioning, such as having few 
friends, and conflicts with peers or co- workers.  See DSM-IV 
at 46-47.

A GAF score of 41 to 50 signifies serious symptoms, for 
example suicidal ideation, severe obsessional rituals, and 
frequent shoplifting; or any serious impairment in social, 
occupational, or school functioning, for example having no 
friends and being unable to keep a job.  See DSM-IV at 46-47.

Based on a review of the complete evidence of record, the 
Board finds that a rating of 50 percent for PTSD is 
warranted, from March 19, 2003.  The evidence showed 
occupational and social impairment with reduced productivity.  
Specifically, the Veteran's employer noted hundreds of work 
hours missed due to PTSD symptoms.  The medical and lay 
evidence showed disturbances in mood and motivation as well 
as difficulty establishing and maintaining effective 
relationships.  The medical examinations showed symptoms of 
anxiety, depression, irritability, anti-social behavior, 
chronic sleep impairment and isolation.  Although the lay 
statements described the Veteran's problems with memory loss 
and decline in hygiene and personal appearance, no memory 
loss was diagnosed and the Veteran's appearance was 
considered normal during his VA examinations noted above.  
Therefore, a 50 percent rating for PTSD accurately reflects 
the Veteran's complete disability picture from March 19, 2003 
to August 14, 2008.  

A rating higher than 50 percent is not warranted, from March 
19, 2003 to August 14, 2008, because there is no evidence of 
suicidal ideation, obsessional rituals, near-continuous panic 
or depression, impaired impulse control or the inability to 
maintain relationships.  Although the Veteran was assigned 
GAF scores ranged between 45 and 65, GAF scores are to be 
considered, but are not determinative of the percentage 
rating to be assigned.  VAOPGCPREC 10-95.  Furthermore, the 
evidence of record shows that the Veteran was able to work 
and maintain relationships with family and friends, although 
limited.  Therefore, a rating of 50 percent, and no higher, 
is warranted.

In an October 2008 SSOC, the Veteran was granted an increased 
rating for PTSD from 30 percent disabling to 50 percent 
disabling.  The rating was based on 2008 VA treatment records 
and primarily the results of an August 2008 VA examination.

In August 2008 the Veteran was afforded a VA PTSD 
examination.  During the examination, the Veteran reported 
marital distress related to chronic isolation lack of sexual 
intimacy and feelings of detachment.  The Veteran also 
reported that he continued to work as an independent 
contractor, but that his hours had dropped from 60 to 30 per 
week.  The Veteran reported maintaining contact with fellow 
Marines and attending reunions every few years, but denied 
any close friendships.  He stated that he was less involved 
in activities and went out less often than he used to.  He 
isolated himself most days and avoided crowds, family 
gatherings, restaurants, grocery stores.  He reported 
spending most of his time alone watching war-related movies 
and reading military books.  The Veteran complained of 
increased irritability, flashbacks, intrusive thoughts, 
difficulty sleeping, and an increase in panic symptoms.  He 
reported experiencing a panic attack two years ago, but 
denied other episodes since that time.  He reported no 
history of suicidal thoughts or ideation.  The examiner noted 
that the Veteran maintained his hygiene and other basic 
activities of daily living.

The examiner noted that the Veteran's mood was moderately 
depressed with flat and somewhat anxious affect congruent 
with mood.  There was no evidence of psychotic disturbance.  
The examiner noted symptoms including recurrent intrusive 
recollections of moderate intensity and frequency with an 
increase in triggers, distress at exposure to events with 
physiological reactivity, moderate to severe nightmares with 
sleep ranging from 4-6 hours per night with cold sweats, and 
recurrent flashbacks.  The examiner noted avoidance of 
trauma-related thoughts, feelings, activities and situations, 
and feelings of detachment with a restricted range of affect.  
The examiner also noted sleep disturbance, anger and 
irritability, hypervigilance and an exaggerated startle 
response.  Psychometric testing showed severe depression with 
symptoms including self-dislike, loss of interest, changes in 
sleeping, fatigue, guilt, crying, irritability and difficulty 
concentrating.  The examiner diagnosed PTSD and major 
depressive disorder, recurrent without psychotic features.  
The examiner opined that the psychophysiological impact of 
the Veteran's military stressors have been moderately 
exacerbated within the past two years.  The examiner noted 
that along with PTSD, the Veteran struggled with intermittent 
depression without psychosis.  The examiner opined that the 
Veteran's major depression is at least as likely as not 
related to initial psychiatric symptoms of PTSD obtained 
during service.  The examiner reported further that based on 
a review of the previous examination notes, there was a 
slight decline in the Veteran's occupational functioning 
based on his ability to maintain responsibilities as a 
independent contractor and self-reported decline in the hours 
of work per week.  The examiner noted that the Veteran's PTSD 
symptoms were at a moderate to serious level and that his 
social and occupational difficulties were serious to major 
due to avoidance and increased reexperiencing symptomatology.  
The examiner assigned a GAF score of 51 based on continued 
moderate to severe psychological symptoms (serious 
reexperiencing and hyperarousal symptoms coupled with 
depression and serious impairments in psychological and 
social functioning) along with serious occupational 
impairments.  He noted a slight increase in intensity and 
frequency of PTSD symptoms.

Given the facts of this case, there is reasonable doubt as to 
whether the Veteran's PTSD symptoms warrant a higher initial 
disability rating from August 15, 2008.  The medical evidence 
shows that the Veteran has experienced a slight increase in 
frequency and intensity in his PTSD symptoms and a moderate 
exacerbation of the psychophysiological impact of such 
symptoms.  In this regard, the evidence also shows more 
severe symptoms of PTSD such as a flattened affect with a 
depressed mood and a diagnosis of major depressive disorder 
secondary to PTSD.  Furthermore, the 2008 VA examiner opined 
that the Veteran's symptoms were moderate to serious with 
serious occupational impairments.  The Board notes that 
although the Veteran's most recent GAF score of 51 is similar 
to his previous GAF scores, the evidence of record shows that 
his PTSD symptoms are more severe.  Furthermore, the GAF 
score is to be considered, but is not determinative of the 
percentage rating to be assigned.  VAOPGCPREC 10-95.  
Therefore, since the medical evidence shows that the Veteran 
has some symptoms shown in the higher disability rating, the 
Board will resolve all reasonable doubt in favor of the 
Veteran.  Thus, the Board finds that the Veteran's symptoms 
more closely approximate a 70 percent disability rating for 
PTSD from August 15, 2008.  See 38 C.F.R. § 3.102, 4.3, 4.7.  
Accordingly, the Board finds that the evidence is in relative 
equipoise and thus, a 70 percent disability rating is 
warranted. 

However, a 100 percent disability rating for PTSD is not 
warranted because there is no evidence of total social and 
occupational impairment, impairment of thought processes, 
delusions or hallucinations, disorientation, memory loss or 
inability to perform activities of daily living.  The Veteran 
is married and is able to maintain his occupation and daily 
living activities.  See August 2008 VA examination.  

In denying the claim for a higher rating, the Board also has 
considered whether the Veteran is entitled to a greater level 
of compensation on an extraschedular basis. Ordinarily, the 
VA Schedule will apply unless there are exceptional or 
unusual factors which would render application of the 
schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  An exceptional case is 
said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's PTSD 
symptoms with the established criteria found in the rating 
schedule for that disability shows that the rating criteria 
reasonably describes the Veteran's disability level and 
symptomatology, as discussed above.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms." The record does not show that the Veteran 
has required frequent hospitalizations for his disability.  
Indeed, it does not appear from the record that he has been 
hospitalized at all for that disability.  There is no 
evidence in the record to indicate that this service-
connected disability on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extraschedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.




ORDER

An initial rating of 50 percent for PTSD, and no higher, is 
granted from March 19, 2003 to August 14, 2008, subject to 
the laws and regulations governing the payment of monetary 
benefits.

An initial rating of 70 percent for PTSD, and no higher, is 
granted from August 15, 2008, subject to the laws and 
regulations governing the payment of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


